Citation Nr: 1132668	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim.

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks entitlement to service connection for a bilateral hip condition, to include as secondary to his service-connected back disability.  He testified in May 2011 that he has had problems with his hips since his discharge from service and that his problems all began with his back, which was injured in service.  The Veteran also testified that he has been getting treatment from Dr. Pizzarello for the past 40 years.  See hearing transcript.  On remand, the RO/AMC should ensure that the Veteran's complete private treatment records have been obtained.

Review of the claims folder also reveals that the RO requested the Veteran's complete medical/dental record from the National Personnel Records Center (NPRC) in February 2007.  See VA Form 3101.  The Veteran's service treatment records have been associated with the claims folder.  In January 2007, the Veteran's representative submitted two records from Fort Devens, which, in pertinent part, document the Veteran's back injury and indicate that he underwent physical therapy at the U.S. Army Hospital there.  It is further noted that eight physical therapy treatments were rendered to the Veteran.  

The records from Fort Devens submitted by the Veteran's representative were not included with the service treatment records obtained from the NPRC in February 2007.  As such, it is unclear whether the records from Fort Devens comprise the Veteran's complete records from this facility, to include from the physical therapy clinic at the U.S. Army Hospital at this location.  On remand, the RO/AMC should make efforts to obtain the Veteran's complete records from Fort Devens.  

Lastly, review of the claims folder reveals that the Veteran underwent a VA compensation and pension (C&P) joints examination in March 2008, at which time the VA examiner indicated that the Veteran had no complaint involving his hips but in answering the question posed by the RO as to whether the Veteran had a bilateral hip condition secondary to his back condition, the examiner indicated that it did not appear that the Veteran had a bilateral hip condition and that it would be resorting to speculation to state that his back problem would contribute to difficulty with his hips.  The VA examiner did indicate that he would defer to any orthopedic opinion.  In a February 2009 deferred rating decision, the RO sought an orthopedic opinion regarding whether the Veteran's claimed bilateral hip condition is at least as likely as not secondary to, or aggravated by, his spondylosis deformans or to another etiology.  The requested opinion was provided in March 2009 by a nurse practitioner.  

Under normal circumstances, the Board may assume the competency of any VA medical examiner, including nurse practitioners.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In this case, however, as the March 2008 VA examiner specifically indicated that he would defer to any orthopedic opinion on the matter, the opinion requested by the RO in February 2009 should have come from a specialist in orthopedics.  Thus, on remand the RO/AMC should schedule the Veteran for a VA examination conducted by a specialist in orthopedics.  See 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private doctors who have treated him for a bilateral hip condition since his separation from service, to include Peter A. Pizzarello, M.D. and Vincent F. Vacca, M.D.  Make arrangements to obtain his complete treatment records from these providers.  Actual treatment records, as opposed to summaries, should be requested.

2.  Make arrangements to obtain the Veteran's service treatment records, to include all clinical records, from Fort Devens, to include from the physical therapy clinic at the U.S. Army Hospital at this location.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain them would be futile.

3.  Obtain the Veteran's treatment records related to his hips from the Providence VAMC, dated since November 2010.  

4.  When the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination conducted by a specialist in orthopedics.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all disorders of the bilateral hips.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current bilateral hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's in-service automobile accident and his complaints of continuity of symptomatology since service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current bilateral hip disorder was either (a) caused by, or (b) aggravated by his service-connected back disability.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

